 Case 1:21-cv-16366-JHR-MJS Document 1 Filed 09/01/21 Page 1 of 16 PageID: 1




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY
____________________________________
CYNTHIA CROSSLAND                       :
1110 Yellowood Terrace                  :
Millville, NJ 08332                     :
                                        :    CIVIL ACTION
               Plaintiff,               :
                                        :    No.:____________________
        v.                              :
                                        :
TARGET CORPORATION                      :
2137 Rt. 38 East.                       :    JURY TRIAL DEMANDED
Cherry Hill, NJ 08002                   :
                                        :
                                        :
               Defendant.               :
____________________________________:

                                 CIVIL ACTION COMPLAINT

          Plaintiff, Cynthia Crossland, by and through her undersigned counsel, hereby avers as

follows:

                                    I.     INTRODUCTION

          1.     Plaintiff has initiated this action to redress violations by Target Corporation

(“Defendant”) for violations of the Americans with Disabilities Act (“ADA” – 42 U.S.C. §§

12101 et. seq.), the Age Discrimination in Employment Act (“ADEA” - 29 U.S.C. §§ 621 et.

seq.), Section 1981 of the Civil Rights Act of 1866 (“Section 1981” – 42 U.S.C. § 1981), Title

VII of the Civil Rights Act of 1964 (“Title VII” - 42 U.S.C. §§ 2000e, et. seq.), the New Jersey

Law Against Discrimination (“NJ LAD” - N.J.S.A. §§ 10:5-1 et. seq.) and the Family and

Medical Leave Act (“FMLA” – 29 U.S.C. § 2601 et. seq.). Plaintiff was unlawfully terminated

by Defendant from her employment, and she suffered damages more fully described/sought

herein.
 Case 1:21-cv-16366-JHR-MJS Document 1 Filed 09/01/21 Page 2 of 16 PageID: 2




                             II.     JURISDICTION AND VENUE

        2.     This Court, in accordance with 28 U.S.C. § 1331, has jurisdiction over Plaintiff’s

claims because this civil action arises under laws of the United States.

        3.     This Court may properly maintain personal jurisdiction over Defendant because

Defendant’s contacts with this state and this judicial district are sufficient for the exercise of

jurisdiction over Defendant to comply with traditional notions of fair play and substantial justice,

satisfying the standard set forth by the United States Supreme Court in International Shoe Co. v.

Washington, 326 U.S. 310 (1945) and its progeny.

        4.     Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this

district because all of the acts and/or omissions giving rise to the claims set forth herein occurred

in this judicial district, and in addition, Defendant is deemed to reside where it is subject to

personal jurisdiction, rendering Defendant a resident of this District.

        6.     Plaintiff properly exhausted her administrative remedies to proceed under federal

laws asserted infra by filing with the Equal Employment Opportunity Commission (“EEOC”)

timely and by filing the instant lawsuit within 90 days of receipt of a right-to-sue letter and/or

notice of case closure.

                                         III.   PARTIES

        7.     The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        8.     Plaintiff is an adult individual, with an address as set forth in the caption.

        9.     Defendant is a national general merchandise retailer with 1,914 stores across the

U.S. and with over 350,000 employees.




                                                  2
 Case 1:21-cv-16366-JHR-MJS Document 1 Filed 09/01/21 Page 3 of 16 PageID: 3




        10.    At all times relevant herein, Defendant acted by and through its agents, servants

and employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for Defendants.

                              IV.     FACTUAL BACKGROUND

        11.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        12.    Plaintiff is a 49-year-old female.

        13.    Plaintiff began working for Defendant on or about January 8, 2001 and continued

to work for Defendant until her unlawful termination on January 14, 2021.

        14.    During the last approximate 15 years of her employment with Defendant, Plaintiff

worked as the Executive Team Leader of Human Resources in Defendant’s Cherry Hill, NJ

location.

        15.    For the majority of her time in this position, Plaintiff was the oldest and only

permanent Black executive at her location.

        16.    During her long tenure with Defendant, Plaintiff performed her job duties

exceptionally well and did not have a history of progressive discipline for performance or

otherwise until she became supervised by a new Caucasian Store Director, Michael Ricciardi.

        17.    As discussed in more detail below, after coming under the supervision of

Ricciardi on or about January 27, 2020, Plaintiff was subjected to constant harassment and

disparate treatment because of her race and age and because Ricciardi negatively associated

Plaintiff with her mother’s health conditions/disabilities.

        18.    On the same day Plaintiff began being supervised by Ricciardi, Plaintiff was

informed by Hang Nguyen (Human Resources Business Partner – hereinafter “Nguyen” – early




                                                    3
 Case 1:21-cv-16366-JHR-MJS Document 1 Filed 09/01/21 Page 4 of 16 PageID: 4




30s) that Ricciardi had already expressed that he didn’t know if he wanted Plaintiff as his HR

person. In fact, Plaintiff was informed multiple times that Ricciardi wanted to replace Plaintiff

with a younger, far less experienced, Caucasian female (Kathryn Duffy – 20s).

       19.      Ricciardi made these statements without knowing anything about Plaintiff’s prior

performance with Defendant (which was stellar) or Plaintiff’s work ethic.

       20.      Around the same time Ricciardi became Plaintiff’s supervisor, Plaintiff’s mother

began to suffer from serious health conditions, including heart complications/failure and a stroke

which placed her in the hospital for an extended period of time.

       21.      Almost immediately after Ricciardi took over as Store Director within Plaintiff’s

location, Plaintiff informed him that her mother was very ill and that she had been hospitalized

since November of 2019. Although the health issues her mother was facing were very serious,

Plaintiff informed Ricciardi that she would not let these personal circumstances interfere with

her work responsibilities.

       22.      That same day, Ricciardi later came to Plaintiff’s office and said “if you need to

take a leave of absence, let me know” (in reference to Plaintiff’s mother). However, he was very

insincere and cold during this conversation and insinuated that he believed that Plaintiff would

not be able to do her job because of her mother’s health conditions.

       23.      Throughout the time Plaintiff worked under Ricciardi’s supervision, Plaintiff was

consistently treated differently than her younger and non-Black executives/managers.

       24.      By way of example, and not intended to be an exhaustive list:

             a. Even though Plaintiff’s job took place in the HR office and consisted of the

                administrative functions typical of an HR position, Ricciardi would constantly

                question the validity of what work Plaintiff performed and would insist that




                                                4
Case 1:21-cv-16366-JHR-MJS Document 1 Filed 09/01/21 Page 5 of 16 PageID: 5




           Plaintiff and her direct reports in the HR department work out on the floor to do

           unrelated labor such as stocking functions. While Plaintiff’s job responsibilities as

           the head of HR in her store did include interaction with hourly team members and

           leaders from a Strategic Business Partner role prior to Ricciardi becoming the

           Store Director, Ricciardi’s insistence that Plaintiff and her direct reports perform

           work on the sales floor always consisted of Plaintiff being directed to stock

           shelves and push freight. Ricciardi did not require other younger, Caucasian

           managers and their direct reports to perform work outside of their assigned duties.

           Notably, Ricciardi’s frequent direction to stock and push freight on the floor often

           made it very difficult for Plaintiff and her direct reports to attend to their regular

           HR job duties.

        b. Ricciardi took the time to meet with and develop other managers under his direct

           report, but did not do the same with Plaintiff. In fact, months after becoming the

           store director, Ricciardi admitted that he had not spent any time with Plaintiff and

           did not know what Plaintiff’s work consisted of; and

        c. In or about August of 2020, Ricciardi told the five managers under his direct

           report (including Plaintiff) that he was going to meet with each of them once a

           week going forward and that he had created a designated notebook for each of the

           managers, which he was supposed to take notes in each time he met with the

           managers. However, upon information and belief, Plaintiff was the only manager

           that Ricciardi met with and the only manager that Ricciardi took notes on and was

           clearly targeting Plaintiff.




                                             5
 Case 1:21-cv-16366-JHR-MJS Document 1 Filed 09/01/21 Page 6 of 16 PageID: 6




        25.     In addition, unlike Plaintiff’s younger Caucasian counterparts, Ricciardi subjected

Plaintiff to baseless performance counseling.

        26.     Ricciardi met with Plaintiff on August 10th, August 17th, and August 24th. On

August 24th, Ricciardi informed Plaintiff that she was being placed on a Performance

Improvement Plan (“PIP”) after only meeting with her two times prior to that and previously

admitting that he had no idea what Plaintiff’s work consisted of.

        27.     Plaintiff did not agree with the decision to place her on a PIP as there was no

valid basis to do so. Plaintiff asked to see a copy of the PIP, but Ricciardi initially refused to

give this to Plaintiff.

        28.     Not only was the PIP completely pretextual in nature as there was no valid basis

to issue it in the first place, Ricciardi failed to follow all protocols and procedures with respect to

the PIP.

        29.     When an executive is placed on a PIP, the executive is required to create a PIP for

herself in response to assist in the performance improvement process. Plaintiff informed

Ricciardi that she was unable to do this without seeing a copy of the PIP he was issuing to her.

Ricciardi eventually did give Plaintiff a copy of the PIP. Because Plaintiff did not agree with

anything in it, she wanted to have a further discussion with him before creating her own PIP.

        30.     From there, Plaintiff was given the run around about who actually created the PIP

or provided the information which led to the creation of the PIP. For example, Ricciardi led

Plaintiff to believe that Nguyen provided the information contained in the PIP and also created it.

However, when Plaintiff spoke with Nguyen, she informed her that she wrote the PIP based on

the information provided to her by Ricciardi.




                                                  6
 Case 1:21-cv-16366-JHR-MJS Document 1 Filed 09/01/21 Page 7 of 16 PageID: 7




         31.    Plaintiff did not feel comfortable drafting her own PIP without first speaking with

the person who provided the information for the management-issued PIP, yet Plaintiff was

continuously pushed to do so by Ricciardi, Nguyen and Regional Human Resource Manager, RJ

Rausch (to whom Plaintiff expressed concerns of the aforesaid harassment on September 8,

2020).

         32.    Plaintiff eventually created a draft of a PIP action plan (solely because Plaintiff’s

job was being threatened for not doing so) and submitted it to Ricciardi and Nguyen on

September 10, 2020.

         33.    Following this, Plaintiff had a meeting with both Ricciardi on September 21,

2020. During this meeting, Nguyen typed up another version of an action plan based on

Plaintiff’s discussion with her and Ricciardi during this meeting and force closed it in the system

as Plaintiff signed off on it, which Plaintiff did not.

         34.    Following this meeting, Plaintiff continued to be harassed by Ricciardi and

Nguyen. For example, Nguyen approached Plaintiff at a job fair on October 11, 2020 and

suggested that she transfer to a different position within Defendant because she claimed that

Plaintiff’s relationship with Ricciardi was broken. Nguyen was clearing attempting to get

Plaintiff to resign her position and specifically asked Plaintiff to keep quiet about her suggestion.

         35.    In addition to the above harassment and disparate treatment based on age and

race, Plaintiff was also subjected to discrimination and retaliation on the basis of her

health/disability and need for reasonable accommodations (time off).

         36.    Plaintiff has and continues to suffer from Uterine Fibroids, which at times, caused

her significant pain, heavy bleeding during her menstrual cycle, and fatigue (among other

symptoms).




                                                   7
 Case 1:21-cv-16366-JHR-MJS Document 1 Filed 09/01/21 Page 8 of 16 PageID: 8




        37.    Although Plaintiff has suffered from this condition for years, Plaintiff’s symptoms

and complications related to this condition began to intensify towards the end of Plaintiff’s

employment with Defendant.

        38.    As a result of Plaintiff’s aforesaid health condition, Plaintiff is (at times), limited

in her ability to perform some daily life activities, including but not limited to working and

urinating normally.

        39.    In or about October of 2020, Plaintiff began to suffer from heart complications

related to an adverse and serious side effect Plaintiff experienced related to a new medication

Plaintiff was prescribed to treat her fibroids.

        40.    As a result of these complications, Plaintiff was hospitalized with chest pains and

required a medical leave as she was placed on bed rest by her physician for approximately one

week.

        41.    Following this, On October 22, 2020, Plaintiff was required to undergo an

emergency hysterectomy as her fibroids had grown so large they had displaced Plaintiff’s

bladder and Plaintiff was unable to urinate normally or empty her bladder.

        42.    Thereafter, Plaintiff began a medical leave to undergo surgery. Plaintiff was

initially scheduled to be on leave for eight (8) weeks, however, Plaintiff’s doctor extended the

leave for an additional four (4) weeks.

        43.    Defendant showed hostility towards Plaintiff’s need for a block medical leave,

including by calling Plaintiff on the same day of her surgery to suggest that Plaintiff move to

another store (presumably so that Ricciardi could formally replace Plaintiff with a the younger

Caucasian employee who ultimately ended up replacing Plaintiff after her termination).




                                                  8
 Case 1:21-cv-16366-JHR-MJS Document 1 Filed 09/01/21 Page 9 of 16 PageID: 9




       44.     Plaintiff returned from the block medical leave following her surgery on or about

January 14, 2021.

       45.     On the same day Plaintiff returned from her approximate three-month medical

leave, Plaintiff was abruptly informed that she was being terminated.

       46.     The reason provided by Defendant to Plaintiff for her termination was for taking

empty boxes from the store and for making a donation to charity on behalf of the store.

       47.     The stated reasons given for Plaintiff’s termination are completely pretextual.

First, it was common practice to remove empty boxes for personal use from Defendant’s store. In

fact, Ricciardi himself removed store boxes to use when he was moving into his new home.

Secondly, as part of Plaintiff’s job responsibilities, Plaintiff was in charge donations made by the

store to local organizations. Plaintiff had therefore performed this function for years. Plaintiff did

not execute her job responsibilities with respect to the donation in question in any manner that

deviated from required protocols or from how she handled donations in the past.

       48.     Moreover, upon information and belief, while Plaintiff was out on medical leave,

Ricciardi had Kathryn Duffy, a younger Caucasian employee, take over Plaintiff’s role. Upon

further information and belief, Ms. Duffy formally replaced Plaintiff following Plaintiff’s

termination.

       5.      Based on the foregoing, Plaintiff believes and therefore avers that she was

subjected to a hostile work environment and terminated from Defendant because of her age, race,

actual/perceived/record of disability, in retaliation for engaging in protected activity, and/or

because Plaintiff was negatively associated with my mother’s health. As it pertains to being

negatively associated with Plaintiff’s mother’s health, Plaintiff believes that Defendant (a)

perceived Plaintiff as being distracted when dealing with her mother’s health problems outside of




                                                  9
Case 1:21-cv-16366-JHR-MJS Document 1 Filed 09/01/21 Page 10 of 16 PageID: 10




work; (b) perceived Plaintiff as having to miss too much time from work to care for her mother;

and/or (c) had other negative perceptions of Plaintiff in association with her mother’s health

problems. In addition to the foregoing, Plaintiff also believes that Defendant failed to

accommodate Plaintiff and/or reinstate Plaintiff to the same or similar position she held prior to

her FMLA leave or keep her position open during her approximate 12-week medical leave.

                                       First Cause of Action
              Violations of the Americans with Disabilities Act, as amended ("ADA")
              ([1] Actual/Perceived/Record of Disability Discrimination [2] Retaliation
                                 and [3] Failure to Accommodate)

        49.       The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        50.       Plaintiff suffered from qualifying health conditions under the ADA (as amended),

which (at times) affected her ability to perform life activities (such as working and urinating).

        51.       Despite Plaintiff’s aforementioned health conditions and limitations, she was still

able to perform the duties of her job well with Defendant; however, Plaintiff did require

reasonable accommodations in the form of medical leave due to being hospitalized, placed on

bedrest and later to undergo surgery.

        52.       Plaintiff was abruptly terminated from her employment with Defendant in close

proximity to her requests for/utilization of reasonable accommodations, i.e. block medical leave,

as she was fired on the same day she returned from leave.

        53.       Prior to abruptly terminating Plaintiff, Defendant failed to accommodate Plaintiff

under the ADA by failing to reinstate her upon her return from medical leave and/or hold her

position open during medical leave of absence.

        54.       Plaintiff believes and therefore avers that she was terminated from her

employment with Defendant because of: (1) her known and/or perceived health problems; (2) her



                                                   10
Case 1:21-cv-16366-JHR-MJS Document 1 Filed 09/01/21 Page 11 of 16 PageID: 11




record of impairment; (3) her requested accommodations; and/or (4) Defendant’s failure to

properly accommodate her

        55.     These actions aforesaid constitute violations of the NJ LAD.

                                    Second Cause of Action
              Violations of the Age Discrimination in Employment Act (“ADEA”)
                     (Age Discrimination and Hostile Work Environment)

        56.     The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        57.     As set forth in the factual background section of this Complaint, after coming

under the supervision of Ricciardi on or about January 27, 2020, Plaintiff was subjected to

constant harassment and disparate treatment because of age.

        58.     Plaintiff was ultimately terminated on or about January 14, 2021 for completely

pretextual reasons.

        59.     Upon information and belief, Plaintiff was replaced with a younger, less

experienced individual following her January, 2021 termination.

        60.     These actions constitute unlawful age discrimination under the ADEA.

                                     Third Cause of Action
                  Violations of the Family and Medical Leave Act ("FMLA")
                                  (Interference & Retaliation)

        61.     The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        62.     Plaintiff was an eligible employee under the definitional terms of the FMLA, 29

U.S.C. § 2611(a)(i)(ii).

        63.     Plaintiff requested leave from Defendant, her employer, with whom she had been

employed for at least twelve months pursuant to the requirements of 29 U.S.C.A § 2611(2)(i).




                                                 11
Case 1:21-cv-16366-JHR-MJS Document 1 Filed 09/01/21 Page 12 of 16 PageID: 12




        64.    Plaintiff had well over 1,250 hours of service with Defendant during her last full

year of employment.

        65.    Defendant is engaged in an industry affecting commerce and employs fifty (50) or

more employees for each working day during each of the twenty (20) or more calendar work

weeks in the current or proceeding calendar year, pursuant to 29 U.S.C.A § 2611(4)(A)(i).

        66.    Plaintiff was entitled to receive leave pursuant to 29 U.S.C.A § 2612 (a)(1) for a

total of twelve (12) work weeks of leave on a block or intermittent basis.

        67.    Plaintiff requested FMLA-qualifying leave from in or about October of 2020 until

on or about January 14, 2021.

        68.    Defendant committed interference and retaliation violations of the FMLA by: (1)

terminating Plaintiff for requesting and/or exercising her FMLA rights and/or for taking FMLA-

qualifying leave; (2) by considering Plaintiff’s FMLA leave needs in making the decision to

terminate her; (3) terminating Plaintiff to intimidate her and/or prevent her from taking FMLA-

qualifying leave in the future; and (4) by failing to reinstate Plaintiff to the same or similar

position upon her return from FMLA leave.

        69.    These actions as aforesaid constitute violations of the FMLA.

                                     Fourth Cause of Action
                              Violations of 42 U.S.C. Section 1981
                   ([1] Race Discrimination [2] Hostile Work Environment)

        70.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        71.    During Plaintiff’s employment with Defendant, she was subjected to

discrimination and a hostile work environment through disparate treatment, pretextual




                                                12
Case 1:21-cv-16366-JHR-MJS Document 1 Filed 09/01/21 Page 13 of 16 PageID: 13




admonishment, and demeaning and/or derogatory treatment (discussed supra) because of her

race.

        72.     Plaintiff was ultimately terminated on or about January 14, 2021 for completely

pretextual reasons.

        73.     Following Plaintiff’s termination, her duties were given to a younger Caucasian

employee who had less experience and seniority than Plaintiff had obtained working for

Defendant.

        74.     Plaintiff believes and therefore avers that she was subjected to a hostile work

environment and terminated because of her race.

        75.     These actions as aforesaid constitute unlawful discrimination and a hostile work

environment under Section 1981.

                                         Fifth Cause of Action
                  Violations of Title VII of the Civil Rights Act of 1964 (“Title VII”)
                           ([1] Race Discrimination; [2] Hostile Work Environment)

        76.     The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        77.     Plaintiff re-alleged and re-states all allegations as set forth in the Fourth Cause of

Action of this Complaint as they also constitute identical violations of Title VII.

                                           Sixth Cause of Action
                       Violations of the Americans with Disabilities Act (“ADA”)
              ([1] Associational Disability Discrimination; [2] Hostile Work Environment)

        78.     The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.




                                                 13
Case 1:21-cv-16366-JHR-MJS Document 1 Filed 09/01/21 Page 14 of 16 PageID: 14




        79.      Plaintiff’s mother has suffered from qualifying health conditions under the ADA,

including but not limited to suffering from heart failure and a stroke, which caused serious

complications and extended hospitalization.

        80.      As discussed above, Plaintiff informed Defendant of her mother’s health

conditions and hospitalization and was subjected to negative treatment and comments in

response.

        81.      Plaintiff believes that Defendant (a) perceived Plaintiff as being distracted when

dealing with her mother’s health problems outside of work; (b) perceived Plaintiff as having to

miss too much time from work to care for her mother; and/or (c) had other negative perceptions

of Plaintiff in association with her mother’s health problems.

        82.      These actions as aforesaid constitute violations of the Americans with Disabilities

Act, as amended.

                                     Seventh Cause of Action
              Violations of the New Jersey Law Against Discrimination (“NJ LAD”)
                     ([1] Age Discrimination [2] Hostile Work Environment)

        83.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        84.      Plaintiff re-alleged and re-states all allegations as set forth in the Second Cause of

Action of this Complaint as they also constitute identical violations of the NJ LAD.

                                         Eighth Cause of Action
                 Violations of the New Jersey Law Against Discrimination (“NJ LAD”)
                        ([1] Race Discrimination [2] Hostile Work Environment)

        85.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.




                                                  14
Case 1:21-cv-16366-JHR-MJS Document 1 Filed 09/01/21 Page 15 of 16 PageID: 15




        86.      Plaintiff re-alleged and re-states all allegations as set forth in the Fourth and Fifth

Cause of Action of this Complaint as they also constitute identical violations of the NJ LAD.

                                           Ninth Cause of Action
                   Violations of the New Jersey Law Against Discrimination (“NJ LAD”)
             ([1] Actual/Perceived/Record of Disability Discrimination [2] Retaliation and [3]
                                         Failure to Accommodate)


        87.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        88.      Plaintiff re-alleged and re-states all allegations as set forth in the First Cause of

Action of this Complaint as they also constitute identical violations of the NJ LAD.

                                           Tenth Cause of Action
                  Violations of the New Jersey Law Against Discrimination (“NJ LAD”)
               ([1] Associational Disability Discrimination; [2] Hostile Work Environment)

        89.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        90.      Plaintiff re-alleged and re-states all allegations as set forth in the Sixth Cause of

Action of this Complaint as they also constitute identical violations of the NJ LAD.

        WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

        A.       Defendant is to promulgate and adhere to a policy prohibiting retaliation or

discrimination in the future against any employee(s);

        B.       Defendant is to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff

whole for any and all pay and benefits Plaintiff would have received had it not been for

Defendant’s illegal actions, including but not limited to back pay, front pay, salary, pay

increases, bonuses, insurance, benefits, training, promotions, reinstatement, and seniority.




                                                   15
Case 1:21-cv-16366-JHR-MJS Document 1 Filed 09/01/21 Page 16 of 16 PageID: 16




      C.       Plaintiff is to be awarded punitive/liquidated damages, as permitted by applicable

law, in an amount believed by the Court or trier of fact to be appropriate to punish Defendant for

its willful, deliberate, malicious and outrageous conduct and to deter Defendant or other

employers from engaging in such misconduct in the future;

      D.       Plaintiff is to be accorded other equitable and legal relief as the Court deems just,

proper, and appropriate, including for emotional distress;

      E.       Plaintiff is to be awarded the costs and expenses of this action and reasonable

attorney’s fees as provided by applicable federal and state law; and

      F.       Plaintiff is to be given a jury trial as demanded in the caption of this Complaint.


                                                     Respectfully submitted,

                                                     KARPF, KARPF & CERUTTI, P.C.


                                              By:    __________________________
                                                     Ari R. Karpf, Esq.
                                                     3331 Street Road
                                                     Two Greenwood Square, Suite 128
                                                     Bensalem, PA 19020
                                                     (215) 639-0801
Dated: September 1, 2021




                                                16
